Order entered November 24, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-00851-CR

                   DESMOND RENARD FISHER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 7
                            Dallas County, Texas
                    Trial Court Cause No. F19-00024-Y

                                    ORDER
                 Before Justices Myers, Pedersen, III, and Carlyle

      Before the Court is former counsel’s November 14, 2020 letter which we
will treat as a motion to reconsider our November 13, 2020 order. We DENY the
motion.
      We DIRECT the Clerk to send copies of this order, by electronic
transmission, to the Honorable Chika Anyiam, Presiding Judge, Criminal District
Court No. 7; to Valencia Bush; and to counsel for the parties.


                                              /s/   CORY L. CARLYLE
                                                    JUSTICE